02/21/2020
               IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                               January 8, 2020 Session

        AARON PATRICK TAYLOR v. JOSEPH WINSTON HARSH

                 Appeal from the Circuit Court for Putnam County
                    No. 2018-CV-256 Amy V. Hollars, Judge
                     ___________________________________

                           No. M2019-01129-COA-R3-CV
                       ___________________________________

Plaintiff filed claims of slander, defamation, and interference with prospective economic
advantage against defendant deputy sheriff in his individual capacity. The defendant filed
a motion for summary judgment on the basis that he was entitled to immunity. The trial
court granted the motion and dismissed plaintiff’s claims on the basis of immunity.
Because we cannot discern whether the trial court relied on the proper law in its ruling,
we vacate the trial court’s judgment.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Vacated and
                                   Remanded

J. STEVEN STAFFORD, P.J., W.S., delivered the opinion of the court, in which ANDY D.
BENNETT, and RICHARD H. DINKINS, JJ., joined.

Dan R. Alexander, and Mary Clemons, Nashville, Tennessee, for the appellant, Aaron
Patrick Taylor.

Daniel H. Rader, III, Cookeville, Tennessee, for the appellee, Joseph Winston Harsh.

                                       OPINION

                              I.     BACKGROUND
        On December 1, 2018, Plaintiff/Appellant Aaron Patrick Taylor (“Plaintiff”) filed
a complaint against Defendant/Appellee Joseph Winston Harsh (“Defendant”) for
tortious interference with prospective economic advantage, defamation, and slander. The
complaint made clear that Defendant was being sued in his individual capacity rather
than his official capacity. Specifically, the complaint alleged that Defendant, a deputy
sheriff, performed a traffic stop on Plaintiff that resulted in no citation or arrest.
According to the complaint, however, Defendant thereafter informed an official with a
youth volunteer firefighter program, known as the Patricia Brown Explorer Program, or
merely Explorer, that Plaintiff had committed a felony and fled from the police. Based on
what Plaintiff asserted were Defendant’s “false and slanderous statements to Putnam
County Fire Department” officials, Plaintiff was thereafter terminated from his
involvement with the program.

       On January 23, 2019, Defendant filed an answer denying the material allegations
in the complaint and raising as an affirmative defense immunity under the Tennessee
Governmental Tort Liability Act (“GTLA”). The same day, Defendant filed a motion for
summary judgment. As the main ground, Defendant asserted that he was an employee of
the Putnam County Sheriff’s Office at the time of the incident, that he was at all times
acting in the course and scope of his employment, and that he was entitled to immunity
under Tennessee Code Annotated section 29-20-205, discussed in detail, infra. The
motion also asserted that Plaintiff’s injuries were the result of his own misconduct, rather
than any statements made by Defendant. In support of this motion, Defendant included
his own declaration under penalty of perjury, the declaration of Brian Maxwell, a City of
Baxter police officer that was present after Defendant stopped Plaintiff, and the
declaration of Coty Nash, a Captain of the Putnam County Fire Department, who
ultimately terminated Plaintiff’s involvement with the Explorer program. Defendant also
filed a statement of undisputed material facts to support the motion for summary
judgment, focusing on the traffic stop, Plaintiff’s prior alleged misconduct, and
Defendant’s alleged immunity under section 29-20-205.

       Plaintiff responded in opposition to Defendant’s motion on February 20, 2019.
Therein, Plaintiff asserted that summary judgment was inappropriate because no
discovery had been conducted. Plaintiff further asserted that his claims were not barred
by governmental immunity because the actions of Defendant were intentional. Plaintiff
attached to his response his own affidavit, the affidavit of his mother who was present for
the traffic stop, and an affidavit from Officer Maxwell, the officer that had previously
signed a declaration under penalty of perjury in favor of Defendant.

       On May 15, 2019, Defendant filed a memorandum of law in support of his motion
for summary judgment. Therein, Defendant asserted that he was entitled to immunity,
citing section 29-20-205(2), as well as a memorandum opinion issued by this Court.
Under this statute and that decision, Defendant argued that he enjoyed “total personal
immunity.” Plaintiff filed a response in opposition to Defendant’s memorandum, noting
that the decision relied upon by Defendant both was not to be cited and distinguishable
on factual grounds. Plaintiff also cited other law that he argued supported his position in
this case.

       A hearing was held on the motion for summary judgment on May 23, 2019. The
issue of the lack of discovery was not raised by Plaintiff. During the hearing, Defendant
argued for the first time that he was entitled to immunity unless Plaintiff could show that
his conduct was “willful, malicious, criminal, or performed for personal financial gain,”
                                             -2-
citing Autry v. Hooker, 304 S.W.3d 356 (Tenn. Ct. App. 2009). Much of the argument
concerned whether factual disputes existed. At the conclusion of the hearing, the trial
court orally ruled that Plaintiff had not met his burden to show disputed material facts
and that Defendant was entitled to immunity under the GTLA. As such, the trial court
dismissed the entirety of Plaintiff’s complaint. A written order incorporating the trial
court’s oral ruling was entered on June 7, 2019. Plaintiff filed a notice of appeal to this
Court on June 24, 2019.

                             II.         ISSUE PRESENTED
       Plaintiff raises a single issue in this appeal: Whether the trial court erred in
granting Defendant’s motion for summary judgment.

                          III.      STANDARD OF REVIEW
       This case was decided on a motion for summary judgment. Summary judgment is
appropriate where: (1) there is no genuine issue with regard to the material facts relevant
to the claim or defense contained in the motion; and (2) the moving party is entitled to
judgment as a matter of law on the undisputed facts. Tenn. R. Civ. P. 56.04. Defendant,
as the party that does not bear the burden of proof at trial, may therefore obtain summary
judgment if it: (1) affirmatively negates an essential element of the nonmoving party’s
claim; or (2) demonstrates that the nonmoving party’s evidence at the summary judgment
stage is insufficient to establish an essential element of the nonmoving party’s claim. Rye
v. Women’s Care Ctr. of Memphis, MPLLC, 477 S.W.3d 235, 264 (Tenn. 2015), cert.
denied, 136 S. Ct. 2452, 195 L. Ed. 2d 265 (Tenn. 2016).

       On appeal, this Court reviews a trial court’s grant of summary judgment de novo
with no presumption of correctness. Rye, 477 S.W.3d at 250 (citing Bain v. Wells, 936
S.W.2d 618, 622 (Tenn. 1997)). In reviewing the trial court’s decision, we must view all
of the evidence in the light most favorable to the nonmoving party and resolve all factual
inferences in the nonmoving party’s favor. Luther v. Compton, 5 S.W.3d 635, 639 (Tenn.
1999); Muhlheim v. Knox Cnty. Bd. of Educ., 2 S.W.3d 927, 929 (Tenn. 1999). If the
undisputed facts support only one conclusion, then the court’s summary judgment will be
upheld because the moving party was entitled to judgment as a matter of law. See White
v. Lawrence, 975 S.W.2d 525, 529 (Tenn. 1998); McCall v. Wilder, 913 S.W.2d 150,
153 (Tenn. 1995). When a moving party has filed a properly supported motion for
summary judgment, the nonmoving party must respond by pointing to specific evidence
that shows summary judgment is inappropriate. Rye, 477 S.W.3d at 264–65.

                                   IV.     DISCUSSION
      This appeal concerns the trial court’s decision to grant summary judgment in favor
of Defendant as to all of Plaintiff’s claims. Although not necessarily raised as an issue in


                                              -3-
this case, we must first discuss the sufficiency of the trial court’s order.1 Under Tennessee
Rule of Civil Procedure 56.04, trial courts ruling on motions for summary judgment are
directed to “state the legal grounds upon which the court denies or grants the motion,
which shall be included in the order reflecting the court’s ruling.” The Tennessee
Supreme Court has held that this provision is mandatory and that the trial court should
take care to ensure both that the decision “is adequately explained and is the product of
the trial court's independent judgment.” Smith v. UHS of Lakeside, Inc., 439 S.W.3d
303, 314 (Tenn. 2014).

        The trial court’s judgment in this case consists of a written order and an attached
transcript. The written order states that there were no material factual disputes and that
“Defendant was entitled to summary judgment because he was entitled to the immunities
set forth in [Tenn. Code Ann.] § 29-20-205(2).” The oral ruling by the trial court is as
follows:

        Having considered the arguments of Counsel, the briefing, as well as the
        affidavits that have been submitted in support of this motion for summary
        judgment and in response thereto in opposition, the Court finds that the
        motion should be granted.
                The Court finds that [Defendant] is entitled to immunity, and that
        under the GTLA, immunity is not removed for slander or similar intentional
        torts: Slander, deceit, interference with contract rights. So the statute is
        fairly clear that immunity is not removed for these claims.
                Under Rye, the Court is charged with assessing whether the
        nonmoving party’s evidence at this summary judgment stage is insufficient
        to establish the nonmoving party’s claim or defense, and it is the
        nonmoving party’s burden to demonstrate the existence of specific facts in
        the record that could lead a rational trier of fact to find in favor of that
        nonmoving party. And here the Court cannot find that such facts have been
        demonstrated. The affidavits provided in support of [Defendant’s] motion
        establish that Mr. [] Nash called [Defendant] because he was aware that
        Deputy Harsh had made this stop and had had this interaction with Mr.
        Taylor. The proximity in time is also important, because it was right after
        this occurred. And I think that the Court does not see that the nonmoving

        1
           Another issue argued in Plaintiff’s brief but not necessarily designated as an issue on appeal is
the trial court’s decision to grant summary judgment purportedly without adequate time for discovery. As
Defendant correctly points out, however, Plaintiff never sought a continuance to complete discovery or
made an attempt to obtain discovery that was thwarted by the trial court or Defendant. See Rye v.
Women’s Care Ctr. of Memphis, MPLLC, 477 S.W.3d 235, 265 (Tenn. 2015) (“If a summary judgment
motion is filed before adequate time for discovery has been provided, the nonmoving party may seek a
continuance to engage in additional discovery as provided in Tennessee Rule 56.07.”). Given our ultimate
resolution of this appeal, we need not determine whether the trial court erred in not allowing adequate
time for discovery.
                                                   -4-
       party here has come forward with any facts that would lead a rational trier
       of fact to find in favor of [Plaintiff] here, or to even facts that -- from which
       the Court might infer that there has been some genuine issue of material
       fact demonstrated.

Thus, the trial court’s order focuses primarily on the facts of this case, rather than the
law. As to the law, the trial court ruled that Defendant was entitled to immunity under
Tennessee Code Annotated section 29-20-205(2); from this ruling, we can only assume
that the trial court credited Defendant’s argument that he was entitled to immunity under
the GTLA so long as he was acting in the scope of his employment.

        Defendant’s arguments to this effect were, however, misguided. An explication of
the law surrounding this issue is therefore necessary. We begin with the general rule that
governmental entities, like Defendant’s employer the Putnam County Sheriff’s Office,
are entitled to governmental immunity in many situations. Tennessee Code Annotated
section 29-20-201(a) provides that “all governmental entities shall be immune from suit
for any injury which may result from the activities of such governmental entities wherein
such governmental entities are engaged in the exercise and discharge of any of their
functions, governmental or proprietary,” except as provided by the GTLA. Tennessee
Code Annotated section 29-20-205 provides “a general waiver of immunity from suit for
personal injury claims . . . ‘for injury proximately caused by a negligent act or omission
of any employee within the scope of his employment,’ unless the injury arises out of one
of several enumerated exceptions to this section, such as the intentional tort exception.”
Limbaugh v. Coffee Med. Ctr., 59 S.W.3d 73, 79 (Tenn. 2001) (quoting Tenn. Code
Ann. § 29-20-205(2)). “Specifically, this exception bars claims for injuries arising out of
‘false imprisonment pursuant to a mittimus from a court, false arrest, malicious
prosecution, intentional trespass, abuse of process, libel, slander, deceit, interference
with contract rights, infliction of mental anguish, invasion of right of privacy, or civil
rights.’” Id. (quoting Tenn. Code Ann. § 29-20-205(2)) (emphasis added).

       Here, there is apparently no dispute that Plaintiff’s claims of slander, defamation,
and interference with prospective contract rights arise out of enumerated intentional torts
for which immunity of the governmental entity is not removed under section 29-20-
205(2). Defendant appeared to suggest in the trial court that once this immunity of the
governmental entity was established, so long as Defendant was acting in the scope of his
employment, he enjoyed the same immunity. Respectfully, we cannot agree.

        Section 29-20-205 provides immunity to governmental entities. The term
governmental entity is expressly defined by the GTLA as generally “any political
subdivision of the state of Tennessee[.]” Tenn. Code Ann. § 29-20-102(3)(A) (providing
a detailed definition). This definition does not include employees of governmental
entities. As such, the Tennessee Supreme Court has clearly held that “the immunity
afforded governmental entities [under section 29-20-205] does not extend to the
                                           -5-
employee.” Hughes v. Metro. Gov’t of Nashville & Davidson Cty., 340 S.W.3d 352, 359
(Tenn. 2011) (citing Fann v. City of Fairview, 905 S.W.2d 167, 174 (Tenn. Ct. App.
1994)). Instead, the immunity of the employee is determined by considering two
interrelated factors: (1) whether the employee is being sued in an individual or official
capacity; and (2) whether the employee’s governmental employer has immunity.

        First, we must determine whether the employee is being sued in an official
capacity or individually. “‘Official-capacity’ suits are in essence another way of pleading
an action against the entity represented by the individual defendant.” Autry v. Hooker,
304 S.W.3d 356, 364 (Tenn. Ct. App. 2009) (citing Leach v. Shelby County Sheriff, 891
F.2d 1241, 1245 (6th Cir. 1989)); see also Kentucky v. Graham, 473 U.S. 159, 166, 105
S. Ct. 3099, 87 L. Ed. 2d 114 (1985) (“Official-capacity suits . . . “generally represent only
another way of pleading an action against an entity of which an officer is an agent.” As
long as the government entity receives notice and an opportunity to respond, an official-
capacity suit is, in all respects other than name, to be treated as a suit against the entity.”)
(internal citations omitted). Thus, when “‘[the] GTLA immunizes a governmental entity,
it follows that an officer is also immune when sued in his official capacity.’” Siler v.
Scott, No. E2017-01112-COA-R3-CV, 2019 WL 2306932, at *11 (Tenn. Ct. App. May
30, 2019), perm. app. denied (Tenn. Oct. 11, 2019) (quoting Crowe v. Bradley Equip.
Rentals & Sales, Inc., No. E2008-02744-COA-R3-CV, 2010 WL 1241550, at *4 (Tenn.
Ct. App. Mar. 31, 2010)).

        Defendant, however, was not sued in his official capacity, but in an individual or
personal capacity. “‘Personal-capacity suits seek to impose personal liability upon a
government official for actions he takes under color of state law.’” Id. (quoting
Kentucky, 473 U.S. at 166). If the employee is being sued individually, his or her
immunity is inversely related to the immunity of the governmental entity. In particular,
section 29-20-310(b) controls where the governmental entity’s immunity is removed:
“No claim may be brought against an employee or judgment entered against an employee
for damages for which the immunity of the governmental entity is removed by this
chapter unless the claim is one for health care liability brought against a health care
practitioner.” Thus, under subsection (b), when governmental immunity is removed as to
the entity, claims may not be brought against an individual employee outside the realm of
healthcare liability. Section 29-20-310(c), however, controls when the governmental
entity retains its immunity:

       No claim may be brought against an employee or judgment entered against
       an employee for injury proximately caused by an act or omission of the
       employee within the scope of the employee’s employment for which the
       governmental entity is immune in any amount in excess of the amounts
       established for governmental entities in § 29-20-403, unless the act or
       omission was willful, malicious, criminal, or performed for personal
       financial gain, or unless the act or omission was one of health care liability
                                             -6-
       committed by a health care practitioner and the claim is brought against
       such health care practitioner.

Thus, when the governmental entity cannot be held liable due to immunity, a plaintiff
may seek recovery from an individual employee under the circumstances outlined in
subsection (c).

       In considering Defendant’s motion for summary judgment, the focus of
Defendant’s argument was that he was at all times acting in the scope of his employment
and therefore should enjoy the immunity that Putnam County enjoys under section 29-20-
205(2). If Defendant had been sued in his official capacity, his argument would prevail.
Defendant, however, was not sued in his official capacity, but in his individual capacity.
His immunity is therefore governed by section 29-20-310. And because there appears to
be no dispute that the claims in this case involve the intentional torts enumerated under
section 29-20-205(2), Putnam County is immune from suit as to these claims. The claims
against Defendant are therefore governed by section 29-20-310(c). Under this subsection,
the fact that Defendant was acting within the scope of his employment does not defeat the
claim against him, as section 29-20-310(c) clearly contemplates an action against an
employee “for injury proximately caused by an act or omission of the employee within
the scope of the employee’s employment[.]” See also Hughes v. Metro. Gov’t of
Nashville & Davidson Cty., 340 S.W.3d 352, 372 (Tenn. 2011) (holding that, where a
governmental entity retained immunity, a plaintiff was entitled to compensation from the
defendant for injuries caused by the defendant who was acting within the scope of his
employment).

         Returning to the trial court’s order, our review does not reveal whether the trial
court applied the correct law in this case. The Tennessee Supreme Court has indicated
that the purposes of detailed rulings is to “afford[] a reviewing court a clear
understanding of the basis of a trial court’s decision.” Lovlace v. Copley, 418 S.W.3d 1,
34 (Tenn. 2013) (involving findings of fact and conclusions of law required in bench
trials). A trial court’s order should therefore “disclose to the reviewing court the steps by
which the trial court reached its ultimate conclusion on each [] issue.” Id. at 35. Here, the
trial court’s order does not disclose the steps taken to reach its ultimate ruling of
immunity other than a reference to section 29-20-205(2). As discussed in detail supra,
however, immunity under section 29-20-205(2) does not automatically extend to the
employee. Instead, several other inquiries must be considered. Moreover, in this
particular case, where Defendant is being sued individually, the governmental entity’s
immunity under section 29-20-205 is inversely related to the immunity of the individual
defendant. See generally Tenn. Code Ann. § 29-20-310. The trial court, however, does
not appear to have considered section 29-20-310 to determine the scope of Defendant’s
liability. In the absence of any indication that the trial court considered and applied the
relevant law on this issue, the trial court’s judgment must be vacated.

                                            -7-
        The trial court’s failure to cite section 29-20-310(c) is not altogether surprising, as
this statutory provision was not raised in Defendant’s motion for summary judgment or
its accompanying memorandum. Rather, the only mention of this statute occurred at oral
argument when Defendant’s counsel cited this Court’s opinion in Autry v. Hooker, 304
S.W.3d 356 (Tenn. Ct. App. 2009). Defendant did ostensibly cite to section 29-20-310(c)
in his appellate brief. Despite Defendant’s assertion otherwise, Defendant’s recitation of
section 29-20-310(c) is not a direct quotation from the statute, but rather appears to be a
quotation of this Court’s summarization of the statute in Autry v. Hooker, 304 S.W.3d
356, 363 (Tenn. Ct. App. 2009), perm. app. denied (Tenn. Nov. 23, 2009) (“An
individual employee of a governmental entity is immune when the governmental entity
for which he works is immune from suit, unless the employee’s act or omission was
willful, malicious, criminal, or performed for personal financial gain[.]”).2 In a later case
following Autry, we cited Autry’s language to hold that section 29-20-310(c) was not a
bar to individual liability of an employee at the motion to dismiss stage, where the
complaint stated that the employee’s actions were willful, malicious, and performed for
personal financial gain. Fitzgerald v. Hickman Cty. Gov’t, No. M2017-00565-COA-R3-
CV, 2018 WL 1634111, at *7 (Tenn. Ct. App. Apr. 4, 2018).3

       Recently, however, this Court expressed some disagreement with Autry, citing
precedent from the Tennessee Supreme Court decided prior to the Autry decision. See
Siler v. Scott, No. E2017-01112-COA-R3-CV, 2019 WL 2306932, at *9 (Tenn. Ct. App.
May 30, 2019), perm. app. denied (Tenn. Oct. 11, 2019). Rather than requiring that the
conduct of the employee be willful, malicious, criminal, or performed for personal
financial gain to impose any liability, the Siler panel held that the purpose of section 29-
20-310(c) was to “limit[] the employee’s liability in cases in which the municipality was
yet immune to the limits in Tenn. Code Ann. § 29-20-403 unless the employee’s acts
were willful, malicious, criminal, or performed for personal financial gain[.]’” Id.
(quoting Hill v. City of Germantown, 31 S.W.3d 234, 238 (Tenn. 2000) (quoting and
“find[ing] . . . to be correct” Erwin v. Rose, 980 S.W.2d 203, 206 (Tenn. Ct. App.
1998))). The Siler panel therefore held that “section 310(c) does not provide immunity
for an employee alleged to be negligent; it only limits his or her potential liability to the

        2
            Specifically, Defendant’s brief attributes the following quotation to section 29-20-310(c):

        “An individual employee of a governmental entity is immune when the
        governmental entity for which he works is immune from suit, unless the employee’s
        act or omission was willful, malicious, criminal, or performed for personal financial gain,
        which is not this case.” [Emphasis ours.]

Clearly, this language was taken from the Autry opinion.
        3
           Because Fitzgerald was decided on a motion to dismiss and the plaintiff’s complaint alleged
that the individual defendant acted at all times willfully, maliciously, and for personal financial gain, there
was no need to consider the correctness Autry’s holding that such conduct was a precondition to
individual liability under section 29-20-310(c).
                                                     -8-
monetary caps provided [by statute].” Id.

       We need not decide the proper interpretation of section 29-20-310(c) in this
particular case. As an initial matter, Defendant’s motion for summary judgment contains
no argument or allegations of undisputed material facts regarding whether Defendant’s
conduct was “willful, malicious, criminal, or performed for personal financial gain[.]”
Thus, even assuming, arguendo, that section 29-20-310(c) should be interpreted to
require that the employee’s conduct meet this standard, Defendant did not present any
evidence that would have shifted the burden of production to Plaintiff on this issue. See
Auto Glass Co. of Memphis Inc. v. Gerregano, No. W2018-01472-COA-R3-CV, 2019
WL 1343987, at *3 (Tenn. Ct. App. Mar. 25, 2019) (quoting Finch v. O.B.
Hofstetter/Anderson Trust, No. M2016-00562-COA-R3-CV, 2017 WL 2179951, at *3
(Tenn. Ct. App. May 16, 2017)) (“If the moving party makes a properly supported motion
for summary judgment, the burden of production then shifts to the nonmoving party to
demonstrate the existence of a genuine issue of material fact.”). Additionally, as
previously discussed, it does not appear that the trial court considered section 29-20-
310(c) in its ruling, an unsurprising result given the lack of attention it was accorded by
the parties.

       Finally, during oral argument, Defendant’s counsel arguably admitted that the
alleged intentional torts were committed willfully by Defendant. Specifically, in
discussing Autry, Defendant’s counsel stated the following:

        [Autry] says, an individual employee of a governmental entity is immune
        when the governmental entity for which he works is immune from suit,
        unless the employee’s act or omission was willful, malicious, criminal, or
        performed for personal financial gain. Well, there’s no financial gain in this
        lawsuit. Certainly, there’s no evidence of any maliciousness or criminal
        activity, and every intentional act is willful. Retaliatory discharge is an
        intentional act.[4] It’s a willful act. They’re all willful. So you intend to say
        what you say. Every slander case and every libel case, you intend to say
        what you said: You know, “that person is a thief,” or, “that person is a
        drunkard,” . . . or whatever you want to say. That’s an intentional act. And
        certainly, [Defendant’s] statements to Mr. Nash, he intentionally told him
        what he recalled about that thing, but they're immune under this statute.

Defendant’s counsel therefore admits, for purposes of its summary judgment motion, that
        4
          Retaliation was one of the claims raised in Autry. Although the Autry court cited section 29-20-
310(c), it primarily applied Tennessee Code Annotated section 29-20-201(b)(2), providing immunity to
members of boards unless the conduct “amounts to willful, wanton, or gross negligence.” The Autry court
did not separately address the claim of retaliation, but merely stated that it had “reviewed the trial court’s
ruling and its reasoning, the record, and the evidence submitted, and [the plaintiff’s] legal arguments on
these claims” and concluded that summary judgment was properly granted. Autry, 304 S.W.3d at 365.
                                                    -9-
Defendant’s statements were intentional acts and that “every intentional act is willful[.]”5
Consequently, under even the more burdensome interpretation of section 29-20-310(c)
utilized by the Autry court, it appears that Plaintiff’s allegations survive.

       A final matter must be addressed. In the trial court and on appeal, the bulk of
Defendant’s argument relied upon this Court’s opinion in Poe v. Gist, No. W2017-00465-
COA-R3-CV, 2018 WL 2946153, at *1 (Tenn. Ct. App. June 11, 2018). According to
Defendant, this opinion stands for the proposition that defendant employees are immune
from individual claims against them so long as the employee was acting in the course and
scope of his employment. Moreover, Defendant asserted that this holding was controlling
over the Plaintiff’s reliance on Hughes v. Metro. Gov’t of Nashville & Davidson Cty.,
340 S.W.3d 352, 359 (Tenn. 2011), because Poe was decided several years after Hughes.
Defendant’s reliance on Poe is misplaced.

        As an initial matter, Poe is expressly designated a Memorandum Opinion under
Rule 10 of the Rules of the Court of Appeals of Tennessee. Id. at *1. Under this rule, a
case designated as a “MEMORANDUM OPINION” is not published and “shall not be
cited or relied on for any reason in any unrelated case.” Tenn. R. Ct. App. 10. Plaintiff
pointed out that Poe was not to be cited in its response to Defendant’s motion for
summary judgment. Nevertheless, Defendant persisted in citing this case to both the trial
court and this Court. Indeed, after repeatedly referring to Poe at oral argument, Judge
Richard Dinkins, the author of the Poe decision, admonished Defendant’s counsel as to
its citation of Poe. Defendant’s counsel responded that he was aware of Poe’s designation
and that the case was not to be cited but continued to insist that the decision should be
relied upon in this case.

       Notwithstanding Poe’s designation as a Memorandum Opinion, Defendant’s
counsel’s understanding of precedent is also in error. Repeatedly in this case, Defendant’s
counsel has argued that Poe is controlling over the Tennessee Supreme Court’s decision
in Hughes, in part because Poe was decided after Hughes. Even setting aside the fact
that Poe is not to be cited as precedent in any unrelated case, when a conflict arises,
unreported cases from the Tennessee Court of Appeals simply are not controlling over
cases decided by the Supreme Court. See Tenn. R. Sup. Ct. 4(G)(1) (governing citation to
unpublished opinions, which are not controlling precedent in any unrelated case even
when not designated not for citation). “The Court of Appeals has no authority to overrule
or modify Supreme Court’s opinions.” Bloodworth v. Stuart, 221 Tenn. 567, 572, 428

        5
           Defendant’s counsel reversed course during oral argument, arguing that there were no
allegations that Defendant’s conduct was willful, malicious, criminal, or performed for personal financial
gain. Of course, Defendant did not file a motion to dismiss Plaintiff’s complaint, which would have
considered the sufficiency of Plaintiff’s pleadings, but a motion for summary judgment. As previously
discussed, however, neither Defendant’s motion or statement of undisputed facts asserted that
Defendant’s conduct was not willful, malicious, criminal, or performed for personal financial gain.
Rather, the focus of the motion was only that Defendant acted in the scope of his employment.
                                                 - 10 -
S.W.2d 786, 789 (Tenn. 1968) (citing City of Memphis v. Overton, 54 Tenn. App., 419,
392 S.W.2d 86 (Tenn. 1964)); Barger v. Brock, 535 S.W.2d 337, 341 (Tenn. 1976). As
such, “[o]nce the Tennessee Supreme Court has addressed an issue, its decision regarding
that issue is binding on the lower courts.” Morris v. Grusin, No. W2009-00033-COA-
R3-CV, 2009 WL 4931324, at *4 (Tenn. Ct. App. Dec. 22, 2009) (quoting Davis v.
Davis, No. M2003-02312-COA-R3-CV, 2004 WL 2296507, at *6 (Tenn. Ct. App. Oct.
12, 2004)); see also Thompson v. State, 958 S.W.2d 156, 173 (Tenn. Crim. App. 1997)
(“[I]t is a controlling principle that inferior courts must abide the orders, decrees and
precedents of higher courts. The slightest deviation from this rigid rule would disrupt and
destroy the sanctity of the judicial process.”) (quoting State v. Irick, 906 S.W.2d 440, 443
(Tenn. 1995)); Levitan v. Banniza, 34 Tenn. App. 176, 185, 236 S.W.2d 90, 95 (Tenn.
Ct. App. 1950) (“This court is bound by the decisions of the Supreme Court.”). Thus, to
the extent that Poe should be read to conflict with Hughes, Hughes would control
despite having been decided years earlier.6

       In sum, the trial court’s order does not provide an adequate basis for determining
which arguments it credited in granting Defendant’s motion for summary judgment. As
such, we are unable to determine whether the trial court relied on the appropriate law in
reaching its decision. The trial court’s decision to grant summary judgment in favor of
Defendant must therefore be vacated. Cf. Smith, 439 S.W.3d at 314 (directing courts to
vacate judgments that do not comply with Rule 56.04).

                                     V.       CONCLUSION
       The judgment of the Putnam County Circuit Court is vacated, and this cause is
remanded to the trial court for further proceedings consistent with this Opinion. Costs of
this appeal are taxed to appellee, Joseph Winston Harsh, for which execution may issue,
if necessary.



        6
          That is not to say, however, that we discern a conflict between Hughes and Poe. Rather, from
our reading of Poe, its holding is inapposite to the issues in this case. In Poe, a plaintiff sued a
governmental entity and its employees for slander and libel under the GTLA. Poe, 2018 WL 2946153, at
*1. The Court of Appeals rejected all of the claims. Id. at *3. Contrary to Defendant’s assertion, however,
the individual claims against the employees were not decided on the basis of immunity. Instead, the Court
held that “the claims asserted against the individual defendants are barred by the statutes of limitations of
six months for slander actions, Tenn. Code Ann. § 28-3-103, and one year for libel actions, as found at
section 28-3-104.” Id. at *3. This was in contrast to the claims against the governmental entity and the
employees sued in their official capacities, which claims were barred by both immunity and the expiration
of the GTLA statute of limitations. Id. Thus, even if Poe was persuasive authority in this case, it does not
stand for the proposition that an employee sued in his or her individual capacity enjoys the same
immunity provided to the governmental entity so long as he or she is acting in the scope of his or her
employment. Of course, even were the facts in Poe analogous to this case, its holding would still be of no
use to Defendant, as Poe simply cannot be relied upon in this or any other unrelated case. See Tenn. R.
Ct. App. 10.
                                                   - 11 -
     __________________________________
      J. STEVEN STAFFORD, JUDGE




- 12 -